DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JOHN RUIZ and MARY D. RUIZ,
                            Appellants,

                                     v.

          FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                         Appellee.

                               No. 4D17-1687

                              [October 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No.
502012CA000697XXXXMB.

  Kendrick Almaguer, Michael Vater and Thomas Eross, Jr. of The Ticktin
Law Group, PLLC, Deerfield Beach, for appellants.

  Daniel S. Stein and Mary Pascal Stella of Popkin & Rosaler, P.A.,
Deerfield Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST, JJ., and HILAL, Jennifer, Associate Judge, concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.